UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7666


JAMERSON DEVOIR TILLMAN,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Alexander Williams, Jr., District
Judge. (1:08-cv-03362-AW)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Jamerson Devoir Tillman, Appellant Pro Se.       Christen Anne
Sproule, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamerson Devoir Tillman appeals the district court’s

order dismissing his Fed. R. Crim. P. 41(g) motion as time-

barred.      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.      Tillman v. United States, No. 1:08-cv-3362-AW

(D.   Md.   filed   July 14,   2009;       entered   July   15,     2009).      We

dispense     with   oral   argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2